PER CURIAM.
We find no error on this appeal by the employer and carrier from a compensation order awarding permanent partial disability benefits. There is apparent merit in claimant’s argument that his benefits should not have been reduced on account of his gastric condition, arising independently of the compensable accident but expressly “disregarded” by the deputy in finding permanent and total disability, except to determine that it prevented surgical treatment of the injury. Davis v. Conger Life Insurance Co., 201 So,2d 727 (Fla.1967). However, there being no cross application for review or cross-appeal by claimant, we cannot reach that question.
AFFIRMED.
ROBERT P. SMITH, Jr., LARRY G. SMITH and WENTWORTH, JJ., concur.